Title: To Benjamin Franklin from Amelia Barry, 25 February 1777
From: Barry, Amelia
To: Franklin, Benjamin


Tunis 25th. Feb. 1777
While my Dear Paternal Friend is on this Globe and there is the shadow of a possibility of my letters reaching him duty, love and the strongest inclination impel me to trouble him with them and now he is removed from the scene of horror it is with real joy I take up the pen to tell him that no event of my past life gave me more pleasure than to hear of his safe arrival in France: but as all human happiness must be defective mine upon this occasion has received a considerable alloy by a report that you have not my Dear Sir, retired for the remainder of your life to a Country which knows and reveres your worth but are gone upon the business of the United Colonies. Tis now 3 years since you told me you would retire from publick life and I was happy to read your resignations in the English Papers for I have searched and caused my acquaintance to search every gazette foreign and domestic in order to obtain from time to time some accts. of the dear Friend whose fond affection for me in the dawn of my life and kindness to me in the maturer part of it forever annexes to his very name, in my mind, sensations I have only known for my Father. Condescend then my dear Doctor to devote one quarter of an hour to your Amelia upon the reciept of this and satisfy her in the following particulars viz.
Whether you have brought my honored Mama and Mrs. Beache and her Babies with you? Whether you are upon business or realy (as I hope) retired from an ungrateful world? If upon business when you think to leave Europe?

Whether you have heared if my old Friend Mrs. Strettell of Philada. be living? I make no inquiries further than of the health of Governor Franklin as the duties of his employment must oblige him to remain in America. And now pardon me my Dear Sir for giving you so much trouble and presuming to exact one moment of your time: but if you knew how anxious I am to be satisfied in the above particulars I am convinced you would most chearfully oblige me.
We have entertained thoughts of placing our little Amelia in a Convent in France for a few years as no advantage of Education can be procured here but thought not to send her ’till the Summer after next however if you should in the course of the approaching Summer visit the South of France I will take that time for conducting her thither in person and see you my dear Sir once more! I am sure you would be glad to see me would not you Sir? and Mr. Barry I assure you consents to my going provided I am likely to see you. Should you as I ardently wish be induced upon any occasion to go towards Marseilles let me know when you expect to be there.
As the letters I did myself the honor of writing after my arrival at Tunis may have miscarried I am to inform you Sir, that in May, 74 I was blessed with a fine little Girl who is called Philotesia Jannetta. Our Consul had the honor (by my desire) to represent you my revered Friend as Sponcer. She is realy beautiful and her capacity at acquiring every thing we teach her surpasses imagination, but she is Doctor Franklin’s God-daughter, and presents her dutiful compliments to you Sir.
I last March had the addition of an other Girl to my family who with her brother and sisters are very well as is Mr. Barry who bids me tender you his best respects and congratulations on your happy removal from the seat of War.
Adieu my Dear Sir! Love me ever as I shall you whilst I can subscribe to that truth the name of your ever-obliged and most devoted
A. Barry

Be pleased to direct to me under cover to Lewis Hameken Esqr. Tunis to the care of Monr Ployart Danish Consul Marseilles

